DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered. 

This Office Action is in response to amendments and remarks filed January 5, 2021.  Claims 1 and 4 are currently pending.

Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a solid-state imaging device as claimed, comprising: a red photoelectric conversion element to receive and convert red light to electric signals; a green more specifically in combination with an infrared cut filter layered on the red photoelectric conversion element, the green photoelectric conversion element with a uniform film thickness, and the blue photoelectric conversion element, the infrared cut filter cutting infrared light; a red filter layered on the infrared cut filter that is above the red photoelectric conversion element, the red filter transmitting light of red wavelengths; a green filter layered on the infrared cut filter that is above the green photoelectric conversion element, the green filter transmitting light of green wavelengths; a blue filter layered on the infrared cut filter that, is above the blue photoelectric conversion element, the blue filter transmitting light of blue wavelengths; a visible-light shielding filter layered on the infrared photoelectric conversion element, the visible-light shielding filter transmitting infrared light and shielding red light, green light, and blue light; an ultraviolet cut filter layered between (i) the red photoelectric conversion element, the green photoelectric conversion element, and the blue photoelectric conversion element and (ii) the infrared cut filter and between (iii) the infrared photoelectric conversion element and (iv) the visible-light shielding filter with a uniform film thickness, the ultraviolet cut filter transmitting infrared light and visible light and cutting ultraviolet light; and a passivation film formed on a surface of the semiconductor substrate, wherein the passivation film is eliminated in an area above the red, green, blue, and infrared photoelectric conversion elements, thereby exposing the red filter, the green filter, the blue filter, and the visible-light shielding filter.
The combination of the filter structure as claimed with the passivation film formed on a surface of the semiconductor substrate, wherein the passivation film is eliminated in an area above the red, green, blue, and infrared photoelectric conversion elements, thereby exposing the red filter, the green filter, the blue filter, and the visible-light shielding filter. 
Claim 4 is allowable because of its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments/amendments, filed January 5, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim and its corresponding dependent has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878